Citation Nr: 0303285	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for disability due to 
alcohol or drug use.  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty from January 1977 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to service 
connection for an alcohol and drug condition.

The Board remanded the case in April 2002 for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

This case was subject to a Board imposed temporary stay on 
adjudication until final review was completed by the United 
States Court of Appeals for the Federal Circuit with respect 
to its February 2001 decision in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Federal Circuit has completed its 
review of all actions and rehearing requests filed in that 
case and the decision, discussed below, has become final.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.  

2.  The veteran's alcohol and drug abuse is the result of 
willful misconduct.


CONCLUSION OF LAW

As the veteran's claimed disability due to alcohol and/or 
drug use is due to willful misconduct, service connection 
cannot be granted as a matter of law.  38 U.S.C.A. §§ 105, 
1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.301, 3.303. 3.304, 3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to a January 1977 enlistment examination report, 
the veteran had no relevant abnormality upon entry into 
active service.  According to a DA Form 2627, Record of 
Proceedings Under Article 15 UCMJ, punishment was imposed in 
June 1977 for possessing a controlled substance (marijuana).  
In June 1978, a diagnosis of multiple drug abuse was given 
after the veteran reported using cocaine, hashish, 
hallucinogens, and marijuana.  According to a July 1978 
separation examination report, drug abuse was listed as a 
psychiatric diagnosis.  There was no other abnormality noted 
on the separation examination report.  At that time of the 
separation examination, the veteran checked "no" to a 
history of any relevant medical condition on a report of 
medical history questionnaire.  

In June 1998, the veteran submitted a claim for service 
connection for "alcohol and drugs".  He claimed that this 
disorder began on September 30, 1976.  He claimed that he 
underwent medical treatment during active service from 
September 30, 1976, to February 25, 1977, at Fort Richardson, 
Alaska.  He claimed that more recently he had been 
hospitalized by VA at St. Clairsville, Ohio, around April 8, 
1998.  

In December 1998, the RO denied service connection for 
alcohol and drug condition on the basis that such disorder 
was willful misconduct.  

In June 2002, the RO sent a VCAA letter to the veteran 
informing him that VA would assist in obtaining any relevant 
medical record if the veteran identified the location of such 
record.  The RO received no response.  

In November 2002, the RO issued a supplemental statement of 
the case.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law 
and the new regulations.

In an April 2002 Board remand, the veteran was notified of 
the laws and regulations governing service connection for 
alcohol and/or drug use.  He has, by information letters, 
rating actions, a statement of the case and a supplemental 
statement of the case, been advised of the evidence 
considered in connection with his claim, and what elements 
are lacking  38 C.F.R. § 3.159(b)(1), (e).  The RO has 
attempted to obtain, and has associated with the claims file, 
all pertinent service records.  Although the RO has not 
obtained post-service VA medical records, these are not 
pertinent, as the veteran has not alleged that he has any 
service-connected disability, other than alcohol or drug 
abuse.

By letter dated in June 2002, the RO notified the veteran of 
the provisions of the VCAA and its potential impact on his 
claim, allowing him an additional period of time in which to 
present evidence and/or argument in support of the appeal.  
In the letter, the RO indicated that it would attempt to 
obtain any additional evidence that the veteran identified.  
The veteran did not respond.  In any event, VA has informed 
the veteran of which evidence he should provide and which 
evidence VA would attempt to obtain.  Quartuccio, 16 Vet. 
App. at 187.  

III.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991 & Supp. 2002).  VA regulations 
provide that "direct service connection" is available for 
disability incurred coincident with active service.  
38 C.F.R. §§ 3.303. 3.304. 

The law provides that disability due to abuse of drugs or 
alcohol cannot be the basis for service-connected disability 
compensation for veterans of war-time or peacetime service.  
38 U.S.C.A. § 105(a) (West 1991); §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.301.  However, under a recent 
interpretation of the law, service connection for alcoholism 
and substance abuse may be established on a secondary basis 
if proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  It was for 
the express purpose of precluding payment of compensation for 
certain secondary effects arising from willful misconduct, 
including injuries or disease incurred during service as the 
result of the abuse of alcohol or drugs, that 38 U.S.C.A. 
§ 1110 was amended by the Omnibus Budget and Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 
1388-351 (1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st 
Cong., 2d Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 
2374, 2702.

As amended, 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002) now provide that "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The statutory 
amendments apply only to claims filed after October 31, 1990, 
as is the case here.  See OBRA, § 8052(b).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order), the 
United States Court of Appeals for the Federal Circuit held 
that

the best interpretation of the statute is that it 
precludes compensation only in two situations: 1) 
for primary alcohol abuse disabilities; and 2) 
for secondary disabilities (such as cirrhosis of 
the liver) that result from primary alcohol 
abuse.  By "primary," we mean an alcohol abuse 
disability arising during service from voluntary 
and willful drinking to excess.  We do not think 
that the language of § 1110 precludes 
compensation in the third situation -- i.e., 
Allen's alleged case--where an alcohol abuse 
disability arises secondarily from or as evidence 
of the increased severity of a non-willful 
misconduct, service- connected disorder.  By 
using the terms "disability resulting from" or 
"disability [that] is a result of," we think that 
Congress intended the cause of the disability to 
be determinative in assessing whether, under 
§ 1110, a disability qualifies for either 
authorization for compensation under the 
provision or whether it fits within the language 
of express exclusion from compensation.  For 
purposes of determining whether a veteran is 
entitled to compensation, § 1110, in its first 
line, refers to "disability resulting from 
personal injury suffered or disease contracted in 
line of duty," and "aggravation of a preexisting 
injury suffered or disease contracted in line of 
duty."  The last line of § 1110 contains an 
express exclusion from recovery: "no compensation 
shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of 
alcohol or drugs."  The final six words were 
added by the 1990 amendment.  Thus, compensation 
is authorized if the disability is caused by an 
"injury suffered or disease contracted in line of 
duty."  Compensation is precluded if the 
disability is caused by "the veteran's own .....  
abuse of alcohol or drugs."

VA regulations provide that alcohol and drug abuse, unless 
they are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  See 
38 C.F.R. §§ 3.301(c)(3), 3.310.  The simple drinking of 
alcohol is not of itself willful misconduct; however, the 
deliberate drinking of a known poisonous substance or under 
conditions which would raise a presumption to that effect 
will be considered willful misconduct.  If drinking alcohol 
to enjoy its intoxicating effects results proximately and 
immediately in disability, such disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(2) (2002).

In sum, the law currently provides that where a service-
connected disability has caused chronic alcohol or drug use, 
secondary service connection, including disability 
compensation, is available under 38 C.F.R. § 3.310(a) for 
disability due to such chronic alcohol or drug use.

The Board recognizes that service connection is not in effect 
for any disability in this case.  Moreover, the veteran does 
not contend that he has any disability, other than drug or 
alcohol abuse, for which service connection should be 
considered.  The Board also notes that a diagnosis of drug 
abuse was first given during active service.  The claim must 
nevertheless be denied because the law specifically bars 
service connection in this situation.  38 U.S.C.A. § 105 
precludes service connection of a disability resulting from 
alcohol or drug abuse on the basis of the disability's 
incurrence or aggravation in service.  See also VAOPGCPREC 
11-96; VAOPGCPREC 2-98.  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  Accordingly, as there is no legal basis to 
establish service connection for primary drug or alcohol 
abuse, the matter need not be addressed further because the 
law and not the evidence is dispositive.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for disability due to alcohol and/or drug 
use is denied.



____________________________________________
	J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

